IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-44,564-02


EX PARTE JOSEPH ROLAND LAVE, JR.




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. W93-03527-V FROM THE

282ND DISTRICT COURT OF DALLAS COUNTY



Per Curiam.  Keller, P.J., and Price, J., not participating.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5.
	Applicant was convicted of capital murder on March 29, 1994.  We affirmed the
conviction and sentence on direct appeal.  Lave v. State, No. 71,897 (Tex. Crim. App.
November 20, 1996).  On January 26, 1998, applicant filed his initial application for writ of
habeas corpus pursuant to Article 11.071.  We denied relief.  Ex parte Lave, No. WR-44,564-01 (Tex. Crim. App. September 20, 2000).  Applicant alleges he was denied the right
to confront witnesses against him in trial.  He admits that the legal basis for this claim
depends on this Court's reversal of our opinion in Ex parte Keith, 202 S.W.3d 767 (Tex.
Crim. App. 2006), in which we held that Crawford v. Washington, 541 U.S. 36 (2004),
would not be applied retroactively in a state-court proceeding.
	Because applicant has not asserted that a new legal basis, previously unavailable,
exists now, he has failed to show that he is entitled to review of this subsequent claim under
Article 11.071, Section 5(a)(1).  This application is dismissed as an abuse of the writ and the
motion for stay is denied.
	IT IS SO ORDERED THIS THE 7TH DAY OF SEPTEMBER, 2007.
Do Not Publish